DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1 and 5-16 are directed to a copper alloy for electronic and electrical equipment as set forth in the instant claims.  The closest prior art of record is JP05-311283 to Suzuki et al in view of US 2016/0160321 A1 to Ito et al and US 3778318 to Finlay et al in view of US 2016/0160321 A1 to Ito et al as set forth in the office action mailed 8/11/2021.  Suzuki and Finlay both disclose alloy compositions overlapping the instantly claimed range as well as specific examples lying close to the instantly claimed ranges, with Ito disclosing impurity limits for H, O, S and C overlapping that of the instantly claimed range.  However, as set forth in applicant remarks filed 12/10/2021, the data in the instant specification demonstrates unexpected results in the instantly claimed composition ranges in terms of improved castability, bendability, 0.2% proof stress and residual stress.  Such a showing of unexpected results is sufficient to rebut the prima facie case of obviousness presented by Suzuki and Finaly in view of Ito.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738